Citation Nr: 1630015	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-15 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment on October 2, 2013 at Javery Pain Institute (JPI).


REPRESENTATION

Represented by: National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 2006 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) Medical Center in Battle Creek, Michigan.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

In January 2015, the Veteran testified at a Videoconference Board hearing before a Veterans Law Judge (VLJ).  In May 2016, the Veteran was advised that the VLJ who presided at the January 2015 Videoconference Board hearing was no longer employed at the Board.  The Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. § 20.707 (2015).  The May 2016 letter also notified the Veteran that a failure to respond within 30 days would result in a presumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The letter was sent to the Veteran's address of record and a copy of the letter was also sent to the representative.  To date, the Veteran has not responded to the May 2016 letter; as such, there is no pending hearing request.  38 C.F.R. § 20.703 (2015).  The Board may proceed with adjudication of the issue on appeal, which includes consideration of the Veteran's hearing testimony.  Cf. Arneson v. Shinseki, 24 Vet. App. 379 (2011).



FINDINGS OF FACT

1.  On October 2, 2013, the Veteran received medical treatment at JPI, a non-VA hospital; the medical treatment was not previously authorized by VA.

2.  At the time of the October 2013 private medical treatment received at JPI, the Veteran had not been awarded a total disability evaluation based on individual unemployability due to his service-connected disabilities (TDIU).

3.  At the time of the October 2013 private medical treatment at JPI, the Veteran was service connected for depression, arthralgia of the left knee, arthralgia of the right knee, and hypertension; private medical services (treatment) rendered at JPI on October 2, 2013 was for a non-service-connected disorder.

4.  The medical care the Veteran received on October 2, 2013 was not for a condition that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred on October 2, 2013 at JPI have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 17.52(a), 17.120, 17.1000-1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728 (West 2002 & Supp. 2014).  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 (2015) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. 
§ 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  The October 2013 decision notified the Veteran of the reasons and bases for denial and provided him notice of procedural and appellate rights.  As such, the duty to notify and assist has been met.

Payment or Reimbursement of the Unauthorized Medical Expenses

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  
38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54 (2015); see also Malone v. Gober, 
10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 
38 U.S.C.A. § 1703(a), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone, 10 Vet. App. at 541; see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. 
§ 17.54.

In the present case, the Veteran contends that he received prior authorization for right sacroiliac joint injections in June 2013, which included any follow-up treatments pursuant to the injection (to include the October 2, 2013 treatment at JPI on appeal).  Here, however, the evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred on October 2, 2013 at JPI.  Significantly, in a June 25, 2013 VA treatment record, the Veteran was provided a "Non-VA Care Approval Letter," which included initial consultation and right sacroiliac joint injection at a pain management specialist of the Veteran's choice.  The June 25, 2013 VA letter explicitly indicated that, if there is a need for further intervention, testing or visits, the Veteran is to be referred back to VA Primary Care, and that no further treatment will be covered without prior authorization.  The record reflects that the Veteran received the authorized sacroiliac injection in August 2013 at JPI.  The Veteran then returned to JPI on October 2, 2013 for a follow-up visit.  The record does not contain an additional "Non-VA Care Approval Letter," authorizing follow-up treatment pursuant to the authorized August 2013 sacroiliac injection at JPI.

In addition, the record also does not indicate that the Veteran may have contacted VA within 72 hours of the initial October 2013 care at JPI.  In a VA treatment record, dated October 2, 2013, the Veteran contacted VA the morning of the private medical treatment at JPI.  The Veteran informed VA that he had to cancel the scheduled 4:00pm appointment at VA (on the same day, October 2, 2013) due to a conflicting appointment.  While the October 2, 2013 VA treatment record does not indicate that the Veteran informed VA that the conflicting appointment was for non-VA follow-up treatment at JPI, the appointment time at VA (4:00pm) is consistent with the time the Veteran was scheduled for an appointment at JPI (4:45pm).  Regardless, the record does not reveal that the Veteran notified VA that the October 2, 2013 appointment was for a follow-up at JPI (either prior to, or within 72 hours of the October 2, 2013 treatment at JPI).  Accordingly, the Board must conclude that prior authorization for the private medical treatment received on October 2, 2013 at JPI was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

In this case, at the time of the private medical treatment at JPI on October 2, 2013, the Veteran was only service connected for depression, arthralgia of the left knee, arthralgia of the right knee, and hypertension.  The Veteran was not awarded a TDIU until September 03, 2014 (after the October 2, 2013 private medical treatment at JPI).  As such, private medical services (treatment) rendered at JPI on October 2, 2013 were for a non-service-connected disorder and the applicable law in this case is 38 U.S.C.A. § 1725.  The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal.

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110), in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, a veteran must show that his or her treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone at 544.  That is, these criteria under 38 U.S.C.A. § 1725 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 
7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  (Note: In 2012, these criteria were amended.  The following criterion was deleted: The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized)). 

In this case, the evidence of record does not show, and neither the Veteran nor the representative contends, that the private medical treatment provided by JPI on October 2, 2013 was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Indeed, the Veteran has consistently indicated that the October 2, 2013 private medical treatment at JPI was for a follow-up of the (previously authorized) August 2013 sacroiliac injection at JPI.  A review of the October 2, 2013 progress notes at JPI reveal that the Veteran returned to JPI for a follow-up visit and presented with low back pain with a severity of 7 out of 10, but was in no acute distress.

After a review of the evidence, lay and medical, the Board finds that a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In fact, the Veteran repeatedly admitted that the October 2, 2013 treatment was for follow-up of the previous August 2013 sacroiliac injection rather than any contemporaneous emergent circumstances.  See May 2014 Substantive Appeal.

Given the finding that the private medical care received on October 2, 2013 does not meet the prudent layperson standard and that all statutory requirements must be met before any payment may be authorized, discussion of the other requirements for payment or reimbursement under 38 U.S.C.A. § 1725 are rendered moot.  See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2014); see also Melson, 1 Vet. App. at 334.  Because the treatment rendered at JPI on October 2, 2013 was not for an emergent condition, the Board finds that a preponderance of the evidence is against the Veteran's appeal for payment or reimbursement of unauthorized medical expenses at JPI, and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with treatment on October 2, 2013 at JPI is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


